Citation Nr: 0609288	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a right knee 
disability.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1997 to May 2001.

This appeal to the Board of Veterans Appeals (Board) arises 
from June and October 2002 rating actions that denied service 
connection for a right knee disability.

By decisions of June 2004 and June 2005, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran had some right knee complaints in 
service, no chronic right knee disability was shown in 
service or for many years thereafter, and the only competent 
medical opinion on the question of whether there exists a 
medical relationship between the veteran's current right knee 
disability and his military service militates against the 
claim.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the April 2002 RO letters, the June 2002 rating 
action and RO letter, the October 2002 rating action and RO 
letter, the May 2003 RO letters, the July 2003 Statement of 
the Case (SOC), the September 2003 and June and December 2004 
RO letters, the March 2005 Supplemental SOC (SSOC), the 
August 2005 RO letter, and the November 2005 SSOC, the RO 
variously notified the veteran of the legal authority 
governing entitlement to the benefit sought on appeal, the 
evidence that would substantiate the claim, and the evidence 
that had been considered in connection therewith.  After 
each, he was given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the RO letters, SOC, and SSOCs 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
April and June 2002 and June 2004 RO letters informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The June 2004 RO letter specifically 
notified the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant about what evidence, if any, will 
be obtained by him and what evidence will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this case, documents strictly meeting the VCAA's notice 
requirements were not provided to the veteran prior to the 
June and October 2002 rating actions on appeal.  However, the 
Board finds that the lack of any pre-adjudication notice in 
this matter does not prejudice the veteran in any way.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions on appeal, numerous RO letters, SOC, SSOCs 
issued between 2002 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development and the Board's remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in November 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished, and that no further action is needed 
to satisfy the duty to assist in connection with the claim 
herein decided.  The RO, on its own initiative, as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available service and post-service VA medical 
records.  In January and September 2005, the veteran was 
afforded comprehensive VA orthopedic examinations, the 
reports of which have been associated with the record and 
considered in adjudicating this claim.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any additional, existing evidence pertinent to the 
claim herein decided that has not been obtained.  In April 
2002, the veteran stated that there were no private medical 
records pertinent to his appeal.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  
 
II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran claims service connection for a 
right knee disability that he relates to his military 
service.  However, competent evidence does not establish a 
nexus between any currently-diagnosed right knee disability 
and the veteran's military service, to include any right knee 
problems noted therein. 

The service medical records show the veteran's November 1997 
complaints of recurrent right knee pain after exercise, and 
the assessment was possible tendinitis.  In May 1998, the 
veteran was seen with a 5-day history of right knee pain 
after running during physical training.  In December 1998, he 
was seen with complaints of recurrent knee pain after long 
runs, and the assessment was patellofemoral syndrome/lower 
extremity stress injuries.

A January 1999 bone scan revealed a subtle area of increased 
tracer accumulation at the junction of the middle and distal 
third of the right tibial shaft.  The impression was probable 
old stress injury involving the right tibial shaft, without 
evidence of recent stress fracture.

February 1999 examination showed a tender tibial shaft, and 
the assessment was lower extremity stress injuries.  The 
quadriceps were tender in March, and the assessment was 
musculoskeletal pain.

Post service, on May 2003 VA orthopedic evaluation for a 
right knee disability, the veteran stated that his right knee 
did not bother him, and it was not examined.

January 2004 VA outpatient examination showed full right knee 
range of motion.

In a statement of August 2004, the veteran stated that he had 
not experienced any right knee pain since military service, 
when the knee would bother him only when running.

On January 2005 VA orthopedic examination, the veteran 
complained of frequent right knee pain after running beyond 
.25 mile.  Current examination showed full, painless right 
knee range of motion, and no patellofemoral crepitance or 
apprehension, bony changes, or joint line tenderness.  The 
knee ligaments were stable in all planes.  The diagnosis was 
intermittent right knee pain without evidence of internal 
derangement.

On September 2005 VA orthopedic examination, the examiner 
reviewed service medical records documenting the veteran's 
right knee evaluations, which showed no specific injury and a 
questionable diagnosis of tendinitis.  The veteran currently 
complained of right knee pain, stiffness, and occasional 
swelling aggravated by prolonged walking and standing.  
Current examination showed full, painless right knee range of 
motion.  The knee was ligamentously stable, without 
patellofemoral crepitus.  The diagnosis was right knee 
tendinitis, which the examiner stated was made on the basis 
of it being the only diagnosis in the veteran's chart during 
his military service, and he opined that it was not likely 
that this current knee disability was related to the 
veteran's military service.

On this record, the Board notes that the veteran was treated 
for various right knee complaints in service and post 
service, but no physician has linked any current right knee 
disability to his military service.  The sole competent 
opinion on the question of medical nexus is the September 
2005 VA physician's opinion that the veteran's current right 
knee disability was not related to his military service-
which opinion squarely militates against the claim for 
service connection.  Significantly, the veteran has not 
presented or alluded to the existence of any medical evidence 
or opinion that supports the claim.  

In addition to the medical evidence, the Board has considered 
the veteran's own assertions in connection with the claim on 
appeal.  However, as a layman without appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter-such as whether there 
is a medical relationship between any current right knee 
disability and his military service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for a right knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a right knee disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


